

	

		II

		109th CONGRESS

		1st Session

		S. 888

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To direct the Department of Homeland

		  Security to provide guidance and training to State and local governments

		  relating to sensitive homeland security information, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Homeland Security Information Guidance

			 and Training Act of 2005.

		2.FindingsCongress finds that—

			(1)there are few uniform standards for State

			 and local government agencies to handle sensitive homeland security

			 information;

			(2)there are detailed procedures for handling

			 classified documents created by the Federal Government, but there is little

			 guidance for how to make decisions relating to the management of information

			 from non-Federal sources, including locally generated homeland security plans,

			 State-level grants, and intelligence gathered by local law enforcement

			 agencies;

			(3)State and local government officials

			 have—

				(A)a wide variety of approaches for handling

			 such information;

				(B)wasted precious resources battling over

			 what information to make public and what information to keep secret; and

				(C)established a wide array of procedures for

			 sharing sensitive information among emergency management personnel; and

				(4)the current system is inefficient and has

			 not ensured the adequate balance between protecting sensitive information and

			 ensuring that public officials and the public have the information needed to

			 keep the Nation safe.

			3.Guidance for best

			 practices relating to sensitive information

			(a)In

			 generalConsistent with

			 section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)), the

			 Under Secretary of Homeland Security for Information Analysis and

			 Infrastructure Protection shall establish best practices for State and local

			 governments to assist State and local governments in making determinations

			 on—

				(1)the types of sensitive non-Federal homeland

			 security information (including locally generated homeland security plans,

			 State-level grants, and intelligence gathered by local law enforcement

			 information agencies) that—

					(A)should be made available to the public;

			 or

					(B)should be treated as information which

			 should not be made available to the public; and

					(2)how to use and share sensitive homeland

			 security information among State and local emergency management

			 personnel.

				(b)Effect on state

			 and local governmentsNothing

			 under subsection (a) shall be construed to—

				(1)require any State or local government to

			 comply with any best practice established under that subsection; or

				(2)preempt any State or local law.

				4.TrainingThe Director of the Office for Domestic

			 Preparedness shall—

			(1)establish a training curriculum based on

			 the best practices established under section 3; and

			(2)provide training to State and local

			 governments using that curriculum.

			5.Guidance on grant

			 informationNot later than 180

			 days after the date of enactment of this Act, the Secretary of Homeland

			 Security shall publish in the Federal Register detailed instructions for State

			 and local governments on the management of information relating to homeland

			 security grants administered by the Department of Homeland Security.

		

